

Exhibit 10.3
AMENDMENT NUMBER THREE TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Amendment to the Change in Control Severance Agreement (“Amendment”) is
made and entered into as of the 25h day of July, 2017, by and between COUSINS
PROPERTIES INCORPORATED, a Georgia corporation (the “Company”), and LAWRENCE L.
GELLERSTEDT III, an individual resident of Georgia (“Executive”).


WHEREAS, Company and Executive entered into a Change in Control Severance
Agreement dated as of September 12, 2007, as amended by Amendment Number One to
Change in Control Severance Agreement dated as of June 1, 2009 and Amendment
Number Two to Change in Control Severance Agreement dated as of January 5, 2011
(as amended, the “Agreement”); and


WHEREAS, the Company has determined that its recent business operations and
current strategy are focused on office properties, with other product types
being limited to opportunistic investments, and the Company desires to revise
the definition of Company Business in the Agreement to reflect the narrower
operational and strategic focus; and


WHEREAS, the Company and the Executive mutually desire to amend the Agreement to
provide a mechanism to ensure compliance with the requirements of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) to avoid potential
excise taxes imposed on Section 280G “parachute payments” under Section 4999 of
the Code and to eliminate any requirement for a “Gross Up Payment” to or on
behalf of Executive; and


NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to amend the Agreement
as follows:


1.Section 1(a) of Exhibit A of the Agreement (form of Protective Agreement) is
hereby deleted in its entirety, and the following is substituted in lieu
thereof:


“(a)    ‘Company’s Business’ shall mean the business of the development,
acquisition, financing, management, leasing and sale of commercial office
properties.”


2.    Section 1.15 of the Agreement is hereby deleted in its entirety and
“Intentionally Omitted” is substituted in lieu thereof.


3.    Section 3 of the Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:
Tax Protection. If the Company or its independent accountants (which shall
consider such issue upon the reasonable request of Executive) determine that any
payments or benefits called for under this Agreement, together with any other
payments and benefits made available to Executive by the Company or a subsidiary
or affiliate thereof (collectively, the “Payments”), will result in Executive’s
being subject to an excise tax under Section 4999 of the Code, then a
determination shall be made by the Company or its independent accountants as to
whether it would result in larger net payments to Executive, after paying all
applicable taxes (including any applicable tax under § 4999 of the Code), to:
(i) receive all of the Payments, or (ii) receive the portion of the Payments
that in the aggregate is One Dollar ($1.00) less than the amount which would
cause the Payments to be subject to the excise tax imposed by § 4999 of the Code
(the “Safe Harbor Amount”). If the determination




--------------------------------------------------------------------------------




is that it would result in larger net payments to Executive after paying all
applicable taxes to receive all of the Payments pursuant to § 3(i), then such
Payments shall be made to Executive in accordance with the terms of this
Agreement. If the determination is that it would result in larger net payments
to Executive after paying all applicable taxes to receive the Safe Harbor Amount
pursuant to § 3(ii), then only the Safe Harbor Amount shall be paid to Executive
in accordance with the terms of this Agreement. In the event the Safe Harbor
Amount pursuant to § 3(ii) is to be paid to Executive, the Payments to which
Executive would otherwise be entitled to under this Agreement shall be reduced
on a pro rata basis. Any determinations under this Section 3 shall be made in
accordance with Section 280G of the Code and any applicable related regulations
(whether proposed, temporary, or final) and any related Internal Revenue Service
rulings and any related case law and, if Company reasonably requests that
Executive take action to mitigate or challenge, or to mitigate and challenge,
any such tax or assessment (other than waiving Executive’s right to any payments
or benefits in excess of the payments or benefits which Executive has expressly
agreed to waive under this Section 3) and Executive complies with such request,
the Company shall provide Executive with such information and such expert advice
and assistance from the Company’s independent accountants, attorneys and other
advisors as Executive may reasonably request, and Company shall pay for all
expenses incurred in effecting such compliance and any related fines, penalties,
interest, and other assessments.


4.    Section 2.1(i) of the Agreement is hereby amended to delete the first
sentence and to substitute in lieu thereof the following: “The Company shall pay
Executive an amount equal to three (3) times the sum of (a) Executive’s Annual
Base Salary plus (b) Executive’s Average Bonus.


5.    This Amendment shall be effective as of the date set forth above. Except
as amended herein, the Agreement shall remain in full force and effect.


[signatures on next page]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date set forth above.
“Company”
COUSINS PROPERTIES INCORPORATED,
a Georgia corporation


By:                             
Name:                        
Title:                        


EXECUTIVE
                                
LAWRENCE L. GELLERSTEDT III


